DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on February 19, 2021.

Claim Rejections - 35 USC § 112
The rejection of claims 7, 12 and 14-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-8 and 10-15 are rejected under 35 U.S.C 102 as being unpatentable over Kim et al. (U.S. Pub. No. 2012/0009461). 
 	The rejection is maintained for the reasons of record.  Regarding claim 1 as amended, Kim teaches a battery module comprising a plurality of battery cells 10 each comprising an electrode terminal 14 and a bus bar 20 (Kim in Fig. 2) connected to the electrode terminals of the battery cells neighboring each other to electrically connect the neighboring battery cells, the bus bar comprising a first bus bar 24 and a second bus bar 22 that are superposed on each other and 
 	Claims 9 and 17-19 are rejected under 35 U.S.C 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2012/0009461) in view of Lee (U.S. Pub. No. 9,484,566). 	
	The rejection is maintained for the reasons of record.  
 	Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2012/0009461) in view of Komazawa (U.S. Pub. No. 2012/0129041).
	The rejection is maintained for the reasons of record.  


Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that the first bus bar of Kim is entirely physically separated from the electrode terminals 14, and does not appear to include any coupling portions that protrude through the second bus bar and contact the electrode terminals 14.  This argument has been fully considered but is not found persuasive.  The connection member 20, which 
It is noted that arguments submitted for Lee and Komazawa merely assert that these references fail to remedy alleged deficiencies in Kim, as otherwise maintained towards the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722